FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID JOYNER,                                    No. 10-16885

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02406-GMN-
                                                 RJJ
  v.

BANK OF AMERICA HOME LOANS                       MEMORANDUM *
SERVICING, LP and MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       David Joyner appeals pro se from the district court’s judgment dismissing

his action arising out of foreclosure proceedings. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. King v. California, 784 F.2d 910, 912 (9th

Cir. 1986). We affirm.

       The district court properly dismissed Joyner’s claims for the reasons stated

in its order entered on July 26, 2010.

       Contrary to Joyner’s contention, the district court properly applied federal

pleading standards following the removal of the action from state court based on

diversity jurisdiction. See Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1102

(9th Cir. 2003) (“The Federal Rules of Civil Procedure apply irrespective of the

source of subject matter jurisdiction, and irrespective of whether the substantive

law at issue is state or federal.”).

       Joyner’s remaining contentions, including those concerning the funding and

securitization of the loan and standing to bring non-judicial foreclosure, are

unpersuasive.

       AFFIRMED.




                                           2                                     10-16885